DYKMAN, J.
This is an action in equity to procure the nullification of certain settlements and agreements between the plaintiffs and the defendant, for the reason that they were unconscionable and unjust, and because they were unjustly extorted from the plaintiffs by the defendant. The action has for its object also the procurement of an accounting for money wrongfully withheld from the plaintiffs by the defendant. The defendant is a lawyer, and he was the attorney and counsellor of the plaintiffs in the transactions specified in the complaint. In the view we take of the case, it will be unnecessary to malte any detailed statement of the allegations in the complaint, or of the proof made in its support upon the trial. The complaint was dismissed by the trial judge, and the plaintiffs have appealed from the judgment of dismissal. The transactions between the plaintiffs and the defendant related to dealings in real property, and the latter was the confidential adviser of the former in respect to all of them. The evidence in the case discloses a mode of advice, persuasion, and coercion on the part of the defendant which tended in each instance to his benefit, and to the disadvantage and loss of the plaintiffs. It is impossible to escape the conclusion that an undue advantage was taken of the confidential relations existing between the defendant and the plaintiffs to the aggrandizement of the former, and a proper case is thus presented for the interposition and scrutinization of a court of equity, which always scrutinizes closely all transactions between attorney and client, and all other parties occupying confidential relations. The law views all transactions between such parties with caution, and waits for evidence of their fairness. Any arrangement made by the advice of a fiduciary for his benefit is inconsistent with his relation, and is impressed by the law with the presumption of invalidity. The correction of such abuses is a well-recognized head of equity jurisdiction, and in this case the only remedy of the plaintiffs, and their only method for the procurement of the relief which they seek, is by an appeal to a court of equity. The foregoing statements are justified by the following authorities: Ford v. Harrington, 16 N. Y. 285; State v. Phoenix Bank, 33 N. Y. 25; Bain v. Brown, 56 N. Y. 285. The evidence established a plain cause of action in *873favor of the plaintiffs for the relief demanded in their complaint, and the judgment should be reversed, and a new trial granted, with costs to abide the event. All concur.